Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered December 13, 2013, which, inter alla, granted defendant’s motion to dismiss the first, third and fourth causes of action, unanimously affirmed, with costs.
We find no authority recognizing the first cause of action, which seeks forfeiture of attorneys’ fees based on defendant’s alleged abandonment of plaintiff. Plaintiffs reliance on Lansky v Easow (304 AD2d 533, 534 [2d Dept 2003]), which decided a motion by an attorney for a charging lien pursuant to Judiciary Law § 475, is misplaced. In any event, the complaint fails to allege any facts that would support a cause of action for forfeiture based on abandonment.
*604The third and fourth causes of action, pleaded in the alternative, for damages resulting from defendant’s alleged abandonment and for forfeiture of unearned legal fees, are merely alternative theories of damages arising out of the breach of contract alleged in the second cause of action. Concur — Tom, J.E, Renwick, Richter, Feinman and Gische, JJ.